        Case 1:19-cr-10267-DPW Document 113 Filed 07/08/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,


      v.                                                   1:19-cr-10267-DPW


JUAN PACHECO

            JUAN PACHECO’S ASSENTED-TO MOTION TO ADVANCE
           SENTENCING HEARING AND TO ALLOW ATTENDANCE BY
           VIDEO OR TELECONFERENCE PURSUANT TO ORDER 20-27




      The defendant, Juan Pacheco, by counsel and pursuant to General Order 20-27 of

the United States District Court for the District of Massachusetts, moves this Court to

schedule his sentencing hearing earlier than requested in his prior (allowed) motion.

ECF No. 110. Specifically, the defendant requests this Court to schedule a video

sentencing hearing on or about July 29, 2020. The United States assents to this request.

      Mr. Pacheco pleaded guilty to all counts of the instant indictment on January 30,

2020 and was ordered to appear for sentencing before this Court on June 9, 2020. ECF

No. 76. Mr. Pacheco remains in the custody of the USMS. On June 2, 2020, the Court

granted Mr. Pacheco’s Motion to Continue Sentencing Hearing and rescheduled the

hearing for September 14, 2020. ECF No. 110.

      As the COVID-19 pandemic continues to plague the United States, the Court has

generated orders to solve the logistical problems presented by COVID-19. On June 26,

2020, the Court issued General Order 20-27, ORDER CONCERNING VIDEO AND



                                            4
            Case 1:19-cr-10267-DPW Document 113 Filed 07/08/20 Page 2 of 3



TELEPHONE CONFERENCING FOR FELONY PLEAS AND SENTENCING,

permitting district judges to hold sentencing hearings via video teleconference until

September 24, 2020. General Order 20-27.

          In order to conduct the hearing via video teleconference, the defendant must

consent and the district judge must find “for specific reasons that the plea or sentencing

in that case cannot be further delayed without serious harm to the interests of justice.”

General Order 20-27. Based on Mr. Pacheco’s strong preference for swift clarity

regarding his case, and the government’s agreement, the Court should find that his

sentencing cannot further be delayed without serious harm to the interests of justice.

          After extended discussion with his attorney, Mr. Pacheco has requested a

sentencing hearing via video teleconference. It has been six months since Mr. Pacheco

pleaded guilty; while that time has been ordered excludable delay, Mr. Pacheco has

spent each month anxiously awaiting the Court’s sentence. Since he pleaded guilty, the

COVID-19 pandemic has ravaged the BOP facilities at more than six times the rate it has

affected the general population of the United States1, and the uncertainty of his fate in

the instant case has also hung over his head. The Assistant U.S. Attorney in this case has

agreed to hold Mr. Pacheco’s sentencing hearing via video teleconference on July 29,

2020.

          For the reasons above, and those stated in the Affidavit of Counsel in Support of

this motion, Mr. Pacheco requests that the Court grant his motion and reschedule his




1
    COVID-19 Infections per 1,000 People https://federaldefendersny.org/ (last accessed June 29, 2020).

                                                       4
        Case 1:19-cr-10267-DPW Document 113 Filed 07/08/20 Page 3 of 3



sentencing hearing on or about July 29, 2020, and allow him to attend via video

teleconference.




                                            Respectfully submitted,

Date: July 8, 2020                          /s/Leonard E. Milligan III
                                            Leonard E. Milligan III #668836
                                            Milligan Rona Duran & King LLC
                                            50 Congress Street, Suite 600
                                            Boston, MA 02109
                                            lem@mrdklaw.com
                                            Tel. (617) 395-9570 x101
                                            Fax (855) 395-5525
                                            Counsel for Defendant Juan Pacheco

                                CERTIFICATE OF SERVICE

       I, Leonard E. Milligan III, hereby certify that this document filed through the
CM/ECF system will be sent electronically to the registered participants as identified
on the Notice of Electronic Filing and paper copies will be sent to those indicated as
non-registered participants on this date.

Date: July 8, 2020                          /s/Leonard E. Milligan III
                                            Leonard E. Milligan III




                                           4
